DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 12, 2022, has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-12, 14, 23-25, 28-29, is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Application Publication No. 2015/0227049 (hereinafter referred to as Yamanaka) in view of U. S. Patent No. 4,308,338 (hereinafter referred to as Chambers).
Yamanaka, in the abstract, and in [0032]-[0044], discloses an organic processing liquid, that includes organic solvent in the claimed range of greater than 95 % by mass , and the claimed metal component present in the amount of about 0.001 ppm (metal such as Fe), wherein the organic solvent can be isopropanol or ether based solvent or ketone based solvent or butyl acetate (claims 1-2, 4-5, 23, 25, 28-29).  Yamanaka, in [0035], discloses that the organic impurity (olefin) present in the processing liquid can be less than 0.5 ppm (claims 6-7).  Yamanaka in [0011], and [0027], and [0033], discloses the reduction in occurrence of particles (claim 11).  Yamanaka, in [0059], discloses that the water content is less than 3% by mass (can be easily less than about 1% by mass) (claims 12, 24).  Yamanaka, in [0039], discloses that the organic processing liquid can be a developer or a rinse solution (claim 14).
The difference between the claims and Yamanaka is that Yamanaka does not disclose a stabilizer in the claimed content, and does not disclose the claimed stabilizer as the antioxidant recited in claims 8-10.  
Chambers, in col 6, lines 61-67, discloses that stabilizers such as butylated hydroxytoluene is included in compositions in an amount as low as 1ppm.
Therefore, it would be obvious to a skilled artisan to modify Yamanaka by including stabilizers in the composition as taught by Chambers because Yamanaka, in [0054], discloses the need for adding additives in order to improve storage stability of the composition, and Chambers, in col 6, lines 61-68, and col 7, lines 1-4, discloses the use of the claimed stabilizers in the composition so as to improve storage stability of the composition.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Application Publication No. 2015/0227049 (hereinafter referred to as Yamanaka) in view of U. S. Patent No. 4,308,338 (hereinafter referred to as Chambers) as applied to claims 1-2, 4-12, 14, 23-25, 28-29, above, and further in view of U. S. Patent Application Publication No. 2005/0065060 (Kin et al., hereinafter referred to as Kin). 
Yamanaka in view of Chambers is discussed in paragraph no. 4, above.
The difference between the claim and Yamanaka in view of Chambers is that Yamanaka in view of Chambers does not disclose a peroxide content in the processing liquid or composition as recited in claim 13.
Kin, in the abstract discloses a cleaning solvent, and in [0098], discloses that the solvent has a peroxide content that is maintained at less than 100ppm, and in [0249], discloses that the cleaning solvent maintains a peroxide content of less than about 5ppm.
Therefore, it would be obvious to a skilled artisan to modify Yamanaka in view of Chambers by maintaining a peroxide content in the liquid or composition at the claimed amount as taught by Kin because Kin discloses in [0098] that controlling the peroxide content in the cleaning solvent to be less than 100ppm enables the cleaning solvent to possess  excellent cleaning effect and stability.
Claim(s) 26-27, is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Application Publication No. 2015/0227049 (hereinafter referred to as Yamanaka) in view of U. S. Patent No. 4,308,338 (hereinafter referred to as Chambers) and U. S. Patent Application Publication No. 2005/0065060 (Kin et al., hereinafter referred to as Kin).
Yamanaka, in the abstract, and in [0032]-[0044], discloses an organic processing liquid that includes an organic solvent in an amount greater than 95 % by mass, wherein the organic solvent can be an ether such as propylene glycol monomethyl ether acetate (claims 26-27).  
The difference between the claims and Yamanaka is that Yamanaka does not disclose that the processing liquid can include a stabilizer and a peroxide in the claimed amount.
Chambers, in col 6, lines 61-67, discloses that stabilizers are included in compositions in an amount as low as 1ppm.
The difference between the claims and Yamanaka in view of Chambers is that Yamanaka in view of Chambers does not disclose that the processing liquid or composition can include a peroxide in the claimed amount.
Kin, in the abstract, discloses a cleaning solvent, and in [0098], discloses that the solvent has a peroxide content that is maintained at less than 100ppm, and in [0249], discloses that the cleaning solvent maintains a peroxide content of less than about 5ppm.
Therefore, it would be obvious to a skilled artisan to modify Yamanaka by including stabilizers in the composition as taught by Chambers because Yamanaka, in [0054], discloses the need for adding additives in order to improve storage stability of the composition, and Chambers, in col 6, lines 61-68, and col 7, lines 1-4, discloses the use of the claimed stabilizers in the composition so as to improve storage stability of the composition. It would be obvious to a skilled artisan to modify Yamanaka in view of Chambers by maintaining a peroxide content in the processing liquid/composition at the claimed amount as taught by Kin because Kin discloses in [0098] that controlling the peroxide content in the cleaning solvent to be less than 100ppm enables the cleaning solvent to possess  excellent cleaning effect and stability.
Response to Arguments
Applicant’s arguments, see Amendment, filed in an RCE on August 12, 2022, with respect to the rejection(s) of claim(s) 1-14, 23-24, under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration,  new grounds of rejection are made over pending claims 1-2, 4-14, 23-29, see paragraph nos. 4, 5, and 6, above.  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-1380.  The examiner can normally be reached on 9:30AM-6:00PM EST Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        September 29, 2022.